Exhibit 10.1

 

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT

 

THIS PERFORMANCE SHARE UNIT AGREEMENT (“Agreement”) is made as of the 1st day of
December, 2007 by and between priceline.com Incorporated, a Delaware
corporation, with its principal United States office at 800 Connecticut Avenue,
Norwalk, Connecticut 06854, and [name of participant] (the “Participant”).

 

WITNESSETH:

 

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company (the “Board”) has authorized this
Agreement.  The Participant has been granted as of December 1, 2007 (the “Grant
Date”), subject to execution of this Agreement and simultaneously herewith, a
Non-Competition and Non-Solicitation Agreement, attached hereto as Appendix A,
the number of performance share units (the “Performance Share Units”) set forth
below.  Unless otherwise indicated, any capitalized term used herein, but not
defined herein, shall have the meaning ascribed to such term in the Plan.  The
Performance Share Units comprising this award may be recorded in an unfunded
Performance Share Unit account in the Participant’s name maintained by the
Company.  The Participant will have no rights as a stockholder of the Company by
virtue of any Performance Share Unit awarded to him until shares of Stock (as
defined below), if any, are issued to the Participant as described in this
Agreement.

 

1.             Definitions

 

(a)           “Adjusted EBITDA” shall mean priceline.com International Limited’s
operating income before interest, taxes, depreciation and amortization
(including amortization of acquisition related intangibles), adjusted to exclude
the impact of stock-based compensation expense.  The Committee shall have the
authority to make equitable adjustments to the Adjusted EBITDA in recognition of
unusual or non-recurring events affecting the financial results of priceline.com
International Limited, or in response to changes in laws or regulations, or to
account for items of gain, loss or expenses determined to be extraordinary or
unusual in nature or infrequent in occurrence, or related to the acquisition of
a business or the disposition of a business or a segment of a business, or
related to a change in accounting principles.

 

(b)           “Change in Control” shall have the meaning given such term under
Section 3(i).

 

(c)           “Change in Control Period” shall mean the period commencing on the
effective date of the Change in Control and ending on the date immediately prior
to the date which is six (6) months after the effective date of the Change in
Control.

 

(d)           “Company” shall mean priceline.com Incorporated, any of its
subsidiaries or affiliates.

 

(e)           “Continuous Service” shall mean the Participant’s service with the
Company or any Subsidiary or Affiliate whether as an employee, director or
consultant, which is not interrupted or terminated.

 

--------------------------------------------------------------------------------

Confidential Treatment requested by priceline.com incorporated — confidential
portions of this document have been redacted and have been separately filed with
the commission.

 

--------------------------------------------------------------------------------


 

(f)            “Cumulative Adjusted EBITDA” shall mean the adjusted EBITDA
during the Performance Period, calculated on a cumulative basis, net of any
losses.

 

(g)           “Determination Date” shall mean March 1, 2011.

 

(h)           “Disability” shall mean (i) any physical or mental condition that
would qualify a Participant for a disability benefit under any long-term
disability plan maintained by the Company and applicable to him or her, (ii) if
there is no such plan, such condition provided in any applicable governmental
statute or regulation that constitutes a Disability, or (iii) if there is no
such applicable statute or regulation, such other condition as may be determined
by the Committee in its sole discretion to constitute a Disability.

 

(i)            “Performance Period” shall mean the period commencing on January
1, 2008 and ending on December 31, 2010.

 

(j)            “Plan Year” shall mean the calendar year.

 

(k)           “Stock” shall mean shares of common stock, par value $0.008, of
the Company.

 

(l)            “Target Amount” shall have the meaning given such term under
Section 2.

 

(m)          “Vesting Factor” means the factor by which to multiply the Target
Amount determined in accordance with the following table:

 

If the Cumulative Adjusted EBITDA Range
for the Performance Period is:

 

Then the Vesting Factor or Vesting Factor
Range is:

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Notwithstanding any other provision of this Agreement to the contrary, the
Committee, in its sole discretion, may adjust the terms of the table set forth
above in connection with the acquisition of a business or the disposition of a
business or a segment of a business.

 

2.             The Grant

 

Subject to the terms and conditions set forth herein, the Participant is granted
[number of units] Performance Share Units as of the Grant Date (the “Target
Amount”).

 

3.             Vesting; Effect of Termination of Continuous Service; Change in
Control

 

(a)           Vesting at End of Performance Period.  If the Participant remains
in Continuous Service through and including the Determination Date, then the
Participant shall be entitled to

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL material redacted and filed separately with the commission.

 

2

--------------------------------------------------------------------------------


 

receive a number of shares of Stock determined by multiplying the Target Amount
by the Applicable Vesting Factor.  The “Applicable Vesting Factor” shall be
equal to either (i) the sole Vesting Factor that corresponds to the applicable
Cumulative Adjusted EBITDA Range set forth in the table in Section 1(m) above in
the event there is no Vesting Factor Range, or (ii) the sum of (A) the lowest
Vesting Factor in the applicable Vesting Factor Range that corresponds to the
applicable Cumulative Adjusted EBITDA Range set forth in the table in Section
1(m) above, plus (B) the ProRata Vesting Factor Increase.  The “ProRata Vesting
Factor Increase” is the quotient of (1) the excess of the actual Cumulative
Adjusted EBITDA over the lowest Cumulative Adjusted EBITDA in the applicable
Cumulative Adjusted EBITDA Range set forth in the table in Section 1(m) above,
divided by (2) the result of a fraction, the numerator of which is the
difference between the lowest and highest Cumulative Adjusted EBITDA within such
applicable Cumulative Adjusted EBITDA Range, and the denominator of which is the
difference between the lowest and highest applicable Vesting Factor in the
applicable Vesting Factor Range set forth in the table in Section 1(m) above. 
All shares of Stock to be issued to the Participant under this Section 3(a), if
any, shall be issued to the Participant as soon as practicable after the
Determination Date but in no event later than March 15, 2011.  If the
Participant becomes entitled to any shares of Stock under this Section 3(a), he
shall not be entitled to receive any shares of Stock under any other subsection
of this Section 3.

 

(b)           Termination for Cause.  If, prior to the Determination Date, the
Participant’s Continuous Service is (i) terminated by the Company for Cause or
(ii) voluntarily terminated by the Participant other than on account of death or
Disability prior to March 1, 2011, then the Participant shall receive no shares
of Stock under this Agreement.

 

(c)           Pre-2009 Termination Without a Change in Control.  Subject to
Section 3(e), if, on or prior to December 31, 2008, the Participant’s Continuous
Service is terminated by the Company other than for Cause or by the Participant
on account of death or Disability, then the Participant (or the Participant’s
designated beneficiary in the event of the Participant’s death) shall receive a
number of shares of Stock equal to the Target Amount, multiplied by a fraction,
the numerator of which is the number of full months completed since January 1,
2008 as of the date of such termination, and the denominator of which is 36.

 

(d)           Post-2008 Termination Without a Change in Control.  Subject to
Section 3(f), if, after December 31, 2008, but prior to the Determination Date
and prior to a Change in Control, the Participant’s Continuous Service is
terminated by the Company other than for Cause or by the Participant on account
of death or Disability, then the Participant’s Performance Share Unit number
shall be determined (or that of the Participant’s designated beneficiary in the
event of the Participant’s death) in accordance with Exhibit 1, and the
Participant shall at the time of such termination be vested in a number of
shares of Stock determined by the product of (i) such Performance Share Unit
number, multiplied by (ii) a fraction, the numerator of which is the number of
full months completed since January 1, 2008 as of the date of such termination,
and the denominator of which is 36.  All shares of Stock to be issued to the
Participant under this Section 3(d), if any, shall be issued to the Participant
as soon as practicable after the Participant’s Continuous Service terminates but
in no event later than March 15 of the calendar year following the calendar year
in which the Participant’s Continuous Service terminates.  If the Participant
becomes entitled to any shares of Stock under this Section 3(d), he shall not be
entitled to receive any shares of Stock under any other subsection of this
Section 3.

 

3

--------------------------------------------------------------------------------


 

(e)           Pre-2009 Change in Control Without Termination.  If there is a
Change in Control on or prior to December 31, 2008, and the Participant remains
in Continuous Service through the date which is six (6) months after the
effective date of the Change in Control (“Six-Month Date”), then the Participant
shall be vested in a number of shares of Stock equal to the Target Amount,
multiplied by a fraction, the numerator of which is the number of full months
completed since January 1, 2008 as of the Six-Month Date, and the denominator of
which is 36.

 

(f)            Post-2008 Change in Control Without Termination.  If there is a
Change in Control after December 31, 2008, but prior to the Determination Date,
and the Participant remains in Continuous Service through the Six-Month Date,
then the Participant’s Performance Share Unit number shall be determined in
accordance with Exhibit 1, and the Participant shall on such Six-Month Date be
vested in a number of shares of Stock determined by the product of (i) such
Performance Share Unit number, multiplied by (ii) a fraction, the numerator of
which is the number of full months completed since January 1, 2008 as of the
date of the Six-Month Date, and the denominator of which is 36.  Thereafter, the
Participant shall become vested as of the Determination Date in a number of
shares of Stock equal to the product of the Target Amount, multiplied by the
fraction resulting from one (1) minus the fraction set forth in Section 3(f)(ii)
of this paragraph, provided that, in the event that the Participant’s Continuous
Service is terminated prior to the Determination Date by the Company other than
for Cause or by the Participant on account of death or Disability, the
Participant shall be vested in a number of shares of Stock equal to the number
of remaining Performance Share Units, multiplied by a fraction, the numerator of
which is the number of full months that have been completed during the period
commencing on the Six-Month Date and ending on the date of such termination, and
the denominator of which is the number of full months during the period
commencing on the Six-Month Date and ending on the Determination Date. 
Notwithstanding any provision hereof, to the extent that cash is substituted for
all or part of any Performance Share Unit incident to the Change in Control,
then each such Performance Share Unit shall to that extent be immediately vested
upon the Change in Control.  All shares of Stock (or any cash substituted
therefore) to be issued to the Participant under this Section 3(f), if any,
shall be issued to the Participant as soon as practicable after such Six-Month
Date occurs but in no event later than March 15 of the calendar year following
the calendar year in which the Six-Month Date occurs. If the Participant becomes
entitled to any shares of Stock or cash under this Section 3(f), he shall not be
entitled to receive any shares of Stock under any other subsection of this
Section 3.

 

(g)           Termination During a Pre-2009 Change in Control Period.  If there
is a Change in Control on or prior to December 31, 2008, and the Participant’s
Continuous Service is terminated by the Company other than for Cause or by the
Participant on account of death or Disability during the Change in Control
Period, then the Participant (or the Participant’s designated beneficiary in the
event of the Participant’s death) shall receive a number of shares of Stock
equal to the Target Amount, multiplied by a fraction, the numerator of which is
the number of full months completed since January 1, 2008 as of the date of such
termination, and the denominator of which is 36.

 

(h)           Termination During a Post-2008 Change in Control Period.  If there
is a Change in Control after December 31, 2008, but prior to the Determination
Date, and the Participant’s Continuous Service is terminated during the Change
in Control Period by the Company other than for Cause or by the Participant on
account of death or Disability, then the Participant’s Performance Share Unit
number (or that of the Participant’s designated beneficiary in the event

 

4

--------------------------------------------------------------------------------


 

of the Participant’s death) shall be determined in accordance with Exhibit 1,
and the Participant shall be vested at the time of such termination in the sum
of (i) a number of shares of Stock determined by multiplying such Performance
Share Unit number by a fraction, the numerator of which is the number of full
months completed since January 1, 2008 as of the date of such Change in Control,
and the denominator of which is 36, and (ii) a number of shares of Stock equal
to the product of the Target Amount, multiplied by the fraction resulting from
one (1) minus the fraction set forth in Section 3(h)(i) of this paragraph.  All
shares of Stock to be issued to the Participant under this Section 3(h) as a
result of the Participant’s termination of Continuous Service on or prior to the
Change in Control, if any, shall be issued to the Participant no later than
March 15 of the calendar year following the calendar year in which the effective
date of the Change in Control occurs.  All shares of Stock to be issued to the
Participant under this Section 3(h) as a result of the Participant’s termination
of Continuous Service after the effective date of the Change in Control, if any,
shall be issued to the Participant as soon as practicable after the
Participant’s Continuous Service terminates but in no event later than March 15
of the calendar year following the calendar year in which the Participant’s
Continuous Service terminates.  If the Participant becomes entitled to any
shares of Stock under this Section 3(h), he shall not be entitled to receive any
shares of Stock under any other subsection of this Section 3.

 

(i)            For purposes of this Agreement, the term “Change in Control”
shall mean the occurrence of any one of the following events:

 

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (i)
shall not be deemed to be a Change in Control if such event results from the
acquisition of Company Voting Securities pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) below);

 

(ii)           individuals who, on the Grant Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any person becoming a director subsequent to
the Grant Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) by a vote of at least two-thirds of the directors who were, as
of the date of such approval, Incumbent Directors, shall be an Incumbent
Director; provided, further, that no individual initially appointed, elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to the election or removal of directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;

 

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (A) the Company or
(B) any of its wholly owned subsidiaries pursuant to which, in the case of this
clause (B), Company Voting Securities are issued or issuable (any event
described in the immediately preceding clause (A) or (B), a “Reorganization”) or
the sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an Affiliate of the Company (a

 

5

--------------------------------------------------------------------------------


 

“Sale”), unless immediately following such Reorganization or Sale:  (1) more
than 50% of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of (x) the
Company (or, if the Company ceases to exist, the entity resulting from such
Reorganization), or, in the case of a Sale, the entity which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Entity”), or (y) if applicable, the ultimate parent entity that directly or
indirectly has Beneficial Ownership of more than 50% of the total voting power
(in respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the Surviving Entity (the “Parent Entity”),
is represented by Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), (2) no Person is or becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the total voting power (in respect of
the election of directors, or similar officials in the case of an entity other
than a corporation) of the outstanding voting securities of the Parent Entity
(or, if there is no Parent Entity, the Surviving Entity) and (3) at least a
majority of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the approval by the Board of the
execution of the initial agreement providing for such Reorganization or Sale,
Incumbent Directors (any Reorganization or Sale which satisfies all of the
criteria specified in (1), (2) and (3) above being deemed to be a
“Non-Qualifying Transaction”); or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person, a Change in Control of the Company
shall then be deemed to occur.

 

(j)            For the purposes of Section 3(i) (and with respect to Section
3(i)(i), for purposes of Section 1(b)), the following terms shall have the
following meanings:

 

(i)            “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the U.S. Securities Exchange Act of
1934, as amended from time to time (the “Exchange Act”);

 

(ii)           “Beneficial Owner” shall have the meaning set forth in Rule 13d3
under the Exchange Act;

 

(iii)          “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) the Company or any of its
subsidiaries, (2) a trustee or other

 

6

--------------------------------------------------------------------------------


 

fiduciary holding securities under an employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (4) a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of
shares of Stock or (5) the Participant or any group of persons including the
Participant, or any entity controlled by the Participant or any group of persons
including the Participant; provided the Participant is an executive officer,
director or more than 10% owner of Stock.

 

4.             Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, no Performance Share Units
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process.  No transfer of the Participant’s
rights with respect to such Performance Share Units, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted.  Immediately
upon any attempt to transfer such rights, such Performance Share Units, and all
of the rights related thereto, shall be forfeited by the Participant.

 

5.             Distribution and Voting Rights

 

Performance Share Units shall have no distribution, dividend or voting rights.

 

6.             Stock; Adjustment Upon Certain Events

 

(a)           Stock to be issued under this Agreement, if any, shall be made
available, at the discretion of the Board, either from authorized but unissued
Stock, from issued Stock reacquired by the Company or from Stock purchased by
the Company on the open market specifically for this purpose.

 

(b)           The existence of this Agreement and the Performance Share Units
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or any
affiliate, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Stock, the authorization or issuance of additional
shares of Stock, the dissolution or liquidation of the Company or any affiliate
or sale or transfer of all or part of the assets or business of the Company or
any affiliate, or any other corporate act or proceeding.

 

(c)           If an acquiring entity does not agree to the continuation and
future vesting of the Performance Share Units hereunder and other conditions
that apply in the event of a Change in Control, then the number of Performance
Share Units granted hereunder shall be fully vested upon a Change in Control.

 

(d)           In the event of any dividend or other distribution (whether in the
form of cash, Stock, or other property), recapitalization, Stock split, reverse
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or share exchange, or other similar corporate transaction or event that affects
the Stock such that an adjustment is required in order to prevent dilution or
enlargement of the rights of holders of Performance Share Units under the Plan,
then the Committee shall make such equitable changes or adjustments to any or
all of (i) the number

 

7

--------------------------------------------------------------------------------


 

and kind of shares of Stock or other property (including cash) that may
thereafter be issued in connection with the Performance Share Units granted
under the Plan, (ii) the number and kind of shares of Stock or other property
(including cash) issued or issuable in respect of outstanding Performance Share
Units, (iii) performance targets, and (iv) any individual limitations applicable
to the Performance Share Units granted under the Plan.

 

7.             Determinations

 

The Committee shall determine the extent to which an award has been earned, if
at all, in accordance with Section 3 of this Agreement on or prior to the
Determination Date.  Such determination and all other determinations,
interpretations or other actions made or taken pursuant to the provisions of
this Agreement by the Committee or the Board in good faith shall be final,
conclusive and binding for all purposes and upon all persons, including, without
limitation, the Participant and the Company, and their respective heirs,
executors, administrators, personal representatives and other successors in
interest.  In addition, the Chairperson of the Committee is hereby authorized to
make any determination with respect to an award’s vesting and payment in the
event of the termination of the Participant’s Continuous Service pursuant to
Sections 3(b), 3(c), or 3(d) of this Agreement, and such determination shall be
likewise conclusive and binding.

 

8.             Other Conditions

 

The transfer of any Stock under this Agreement, if any, shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such Stock is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Stock is traded.

 

9.             Withholding Taxes

 

The Participant shall be liable for any and all taxes and contributions of any
kind required by law to be withheld with respect to the delivery of any shares
of Stock under this Agreement.  The Participant agrees that the Participant’s
employer may, in its discretion, (a) require the Participant to remit to the
Company on the date on which the Participant becomes the owner of shares of
Stock under this Agreement cash in an amount sufficient to satisfy all
applicable required withholding taxes and social security contributions related
to such vesting, (b) deduct from his regular salary payroll cash, on a payroll
date coincident with or following the date on which the Participant becomes the
owner of shares of Stock under this Agreement, in an amount sufficient to
satisfy such obligations, or (c) withhold from the total number of shares of
Stock the Participant is to receive on a determination date a number of shares
that has a total value equal to the amount necessary to satisfy any and all such
withholding tax obligations.

 

10.           Distribution of Stock

 

Subject to Section 8, as soon as administratively practicable after the time the
Participant becomes entitled to receive shares of Stock, if any, under this
Agreement, (but in no event later than the time periods described in Sections
3(a) through 3(h), as the case may be) the Company shall cause the Participant
to be the record owner of such shares of Stock.

 

8

--------------------------------------------------------------------------------


 

11.           Incorporation of the Plan

 

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the
Performance Share Units and this Agreement shall be subject to all terms and
conditions of the Plan.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.

 

12.           Electronic Delivery

 

The Company may, in its sole discretion, deliver any documents related to the
Performance Share Units and the Participant’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or to
request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

13.           Nature of Grant

 

The Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Performance Share Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Performance Shares
Units, or benefits in lieu of Performance Shares Units, even if Performance
Shares Units have been granted repeatedly in the past; (c) all decisions with
respect to future Performance Shares Unit grants, if any, will be at the sole
discretion of the Company; (d) participation in the Plan is voluntary; (e) the
Performance Shares Units are not a part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the future value of the underlying shares of Stock is unknown and
cannot be predicted with certainty; and (g) in consideration of the grant of
Performance Shares Units, no claim or entitlement to compensation or damages
shall arise from termination of the Performance Shares Units or diminution in
value of the Performance Shares Units or shares received upon vesting including
(without limitation) any claim or entitlement resulting from termination of the
Participant’s Continuous Service by the Company or a Subsidiary or Affiliate
(for any reason whatsoever and whether or not in breach of local labor laws) and
the Participant hereby releases the Company and its Subsidiaries and Affiliates
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, the Participant shall be deemed irrevocably to have
waived the Participant’s entitlement to pursue such claim.

 

14.           Data Privacy

 

The Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant’s personal data by and
among, as applicable, the Company and its Subsidiaries and Affiliates, namely
priceline.com Incorporated (located in the United States of America),
priceline.com International Limited (located in the United Kingdom),

 

9

--------------------------------------------------------------------------------


 

Booking.com Ltd. (located in the United Kingdom), and Booking.com B.V. (located
in The Netherlands), for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan.  The Participant
hereby understands that the Company and its Subsidiaries and Affiliates hold
(but only process or transfer to the extent required or permitted by local law)
the following personal information about the Participant: the Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Stock or directorships held in the Company, details of all Performance Share
Units or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).  The Participant
hereby understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, including
Computershare Limited (located in the United States of America), Mellon Investor
Services (located in the United States of America), and Morgan Stanley (located
in the United States of America), that these recipients may be located in the
Participant’s country or elsewhere (including countries outside of the European
Union such as the United States of America), and that the recipient’s country
may have different data privacy laws and protections than the Participant’s
country.  The Participant hereby understands that the Participant may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Participant’s local human resources representative.  The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired upon vesting of the Performance Share Unit.  The Participant
hereby understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan and
in accordance with local law.  The Participant hereby understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative.  The
Participant hereby understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan.  For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant hereby understands that the
Participant may contact the Participant’s local human resources representative.

 

15.           Miscellaneous

 

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement.  Notwithstanding the foregoing, this
Agreement may not be assigned by the Participant.

 

(b)           The Participant acknowledges that the Company intends for the
information contained in Section 1(m) and Exhibit 1 hereof to remain
confidential.  Notwithstanding any other provision hereof, the Participant’s
entitlement to any award or payment hereunder is

 

10

--------------------------------------------------------------------------------


 

contingent upon the Participant maintaining the confidentiality of the
information contained in Section 1(m) and Exhibit 1.  The Participant agrees
that he or she shall not disclose or cause the disclosure of such information
and shall hold such information confidential.

 

(c)           No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced; provided, however, that, notwithstanding any
other provision of this Agreement or the Plan to the contrary, the parties shall
in good faith amend this Agreement to the limited extent necessary to comply
with the requirements under Section 409A of the U.S. Internal Revenue Code of
1986, as amended, in order to ensure that any amounts paid or payable hereunder
are not subject to the additional 20% income tax thereunder while maintaining to
the maximum extent practicable the original intent of this Agreement.

 

(d)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement.

 

(e)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

 

(f)            The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

 

(g)           The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

 

(h)           All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like
notice.  Notices to the Company shall be addressed to its principal office,
attention of the Company’s General Counsel.

 

(i)            The Plan and this Agreement constitute the entire Agreement and
understanding between the parties with respect to the matters described herein
and supersede all prior and contemporaneous agreements and understandings, oral
and written, between the parties with respect to such subject matter.

 

(j)            This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.

 

11

--------------------------------------------------------------------------------


 

(k)           The Company represents and warrants that it is duly authorized by
its Board and/or the Committee (and by any other person or body whose
authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that the officer
signing this Agreement is duly authorized and empowered to sign this Agreement
on behalf of the Company.

 

 

[Signature on the following page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PRICELINE.COM INCORPORATED

 

Jeffery Boyd
Chief Executive Officer

 

ACCEPTANCE OF AGREEMENT

 

The undersigned hereby (a) acknowledges receiving a copy of the Plan, which has
either been previously delivered or is provided with this Agreement, and
represents that he or she is familiar with and understands all provisions of the
Plan and this Agreement, (b) accepts the Performance Share Units granted
hereunder, (c) acknowledges the execution of a Non-Competition and
Non-Solicitation Agreement, attached hereto as Appendix A, simultaneously
herewith, and (d) explicitly consents to the transfer of Data outside of the
European Economic Area in accordance with the terms set forth in Section 14
hereof.

 

 

Date:

 

 

Participant:

 

 

 

13

--------------------------------------------------------------------------------


 

Exhibit 1

 

The Performance Share Unit number shall be determined in accordance with the
following chart.  Upon any date of determination as set forth in the Agreement,
the Participant’s Performance Share Unit number shall be determined as of the
most recently completed fiscal quarter for the period commencing January 1,
2008.  Such Performance Share Unit number shall be equal to the product of (1)
the Target Amount, multiplied by either (2)(a) the sole Mid-Period Vesting
Factor under the column with the heading “Mid-Period Vesting Factor Ranges” in
the chart below corresponding to the applicable Cumulative EBITDA Range per
applicable quarter for which the determination is made or (b) the sum of (i) the
lowest Mid-Period Vesting Factor in the applicable Mid-Period Vesting Factor
Range corresponding to the applicable Cumulative EBITDA Range per applicable
quarter for which the determination is made, plus (ii) the ProRata Mid-Period
Vesting Factor Increase.

 

All amounts are in millions of Euros.

 

Cumulative
Adjusted
EBITDA
Ranges
per
specified
quarter

 

4th fiscal
quarter
completed
since
l/l/08

 

5th fiscal
quarter
completed
since
1/l/08

 

6th fiscal
quarter
completed
since
1/1/08

 

7th fiscal
quarter
completed
since
1/1/08

 

8th fiscal
quarter
completed
since
l/l/08

 

9th fiscal
quarter
completed
since
1/1/08

 

10th fiscal
quarter
completed
since
1/1/08

 

11th fiscal
quarter
completed
since
1/1/08

 

Mid-
Period
Vesting
Factor
Ranges
(Earned
shares as a
factor of the
Target
Amount)

 

Less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

More than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

But less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

More than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

But less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

More than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

But less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

More than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

But less than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Greater than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

The “ProRata Mid-Period Vesting Factor Increase” means the quotient of (1) the
increase in the Cumulative Adjusted EBITDA within the specified range per the
applicable quarter for which the determination is made, divided by (2) the
result of a fraction, the numerator of which is the difference between the
lowest and highest Cumulative Adjusted EBITDA within such specified range per
the applicable quarter for which the determination is made, and the denominator
of which is the difference between the lowest and highest specified Mid-Period
Vesting Factor for such quarter.

 

--------------------------------------------------------------------------------

[***] = Confidential material redacted and filed separately with the commission.

 

14

--------------------------------------------------------------------------------